Citation Nr: 1025020	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-10 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE


Whether there was a timely request for a waiver of recovery of an 
overpayment of nonservice-connected disability pension benefits 
in the amount of $34,878.90.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the Committee on Waivers 
and Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.

The Veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in Columbia, South Carolina in March 
2008.  A transcript of this hearing has been associated with the 
Veteran's VA claims folder.  

The issue of entitlement to special monthly pension based 
on the need for aid and attendance has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim for a waiver of overpayment was denied based 
upon a finding that he did not submit a timely request within 180 
days of being notified of the overpayment.  The May 2006 decision 
and December 2006 statement of the case reference an October 18, 
2004 letter from VA's Debt Management Center (DMC) informing the 
Veteran of the amount of his overpayment and that he had 180 days 
to submit a request for a waiver of the overpayment.  That letter 
is not in the claims folder, nor is there any certification from 
DMC that such notice was sent on October 18, 2004.

As such, a copy of the October 18, 2004 notice issued by the DMC 
of the overpayment at issue, including the amount of the 
overpayment as well as the Veteran's right to request a waiver of 
recovery of this overpayment, should be requested.  If the 
October 18, 2004 letter is unavailable, documentation confirming 
the date the notice was sent to the Veteran and certification 
that the notice was not returned as undeliverable should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the October 18, 2004 
notice letter to the Veteran from the DMC 
concerning the amount of any overpayment 
incurred and his right to request a waiver.  
If such a letter of notification of 
indebtedness is not available, then a 
certification from the DMC indicating the date 
of the demand letter, which contained the 
notice of appellate rights, as well as when 
and where it was sent and whether it was 
returned as undeliverable, should be obtained 
and associated with the claims file.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, in whole or in part, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and be afforded reasonable opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



